Bell, Chief Judge.
Appellants brought separate claims for damages arising out of an automobile collision with defendant. The cases were placed on the Fulton Superior Court trial calendar for April 2, 1973. Appellants made no appearance when the cases were called and the trial judge entered orders dismissing the suits for want of prosecution on the same date. As a result of a communication with the trial judge by appellants’ counsel, the trial judge signed an order on May 23, 1973 vacating and setting aside the prior orders of dismissal and reinstated the cases to the active list of the court. This order was entered on May 31,1973 but on this same date two other orders were signed by the trial judge again dismissing the cases for want of prosecution. These orders were entered with the clerk on June 6,1973. In November 1973, the trial judge on his own motion and for reasons not pertinent to this opinion set these cases down for another hearing which was held in January, 1974. After the hearing, another order was entered on January 3, 1974 again dismissing the cases. It is from this latter order that the appellants have appealed. Held:
The appellants’ enumerations of error and brief are limited to the orders of April 2,1973 and January 3,1974. There is no enumeration or argument relating to the orders of June 3, 1973 dismissing the cases for want of prosecution. When it affirmatively appears that in the event of a reversal of the judgment below that the appellant would derive no. benefit from an adjudication of the question raised on appeal, the issues are moot and the appellate courts will not pass on them. Davis v. Jasper, 119 Ga. 57 (45 SE 724); Arnold v. Arnold, 180 Ga. 560 (179 SE 715). A favorable ruling to the appellants and a judgment of reversal by this court would not be of any benefit to appellants as the cases would still stand dismissed by virtue of the June, 1973 orders to which they have made no complaint or attack on appeal. Accordingly, dismissal of the appeal is required. Code Ann. § 6-809 (b).
Argued May 6, 1974
Decided September 20, 1974
Rehearing denied October 17, 1974
Barber & Hooper, William H. Barber, A. Ed Lane, for appellants.
Dennis & Fain, Douglas Dennis, for appellee.

Appeal dismissed.


Quillian and Clark, JJ, concur.